Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 1/23/2020, claims 3, 4, 6, 8 and 10 are amended. No claims are newly added or canceled.
Claims 1-10 are pending in the instant application and are examined on the merits herein.
Priority
This application is a National Stage Application of PCT/EP2018/069946, filed on 7/23/2018, which claims priority to provisional application US 62/536821, filed on 7/25/2017.  The instant application claims foreign priority to EP17183140.7 filed on 7/25/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/23/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 1/23/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):




Claims 1-7 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for modulating immune system function or alleviating or treating coccidosis or diseases caused by clostridium, does not reasonably provide enablement for curing or preventing coccidosis or diseases caused by clostridium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.	
With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn broadly to a method of modulating immune system function by administering a composition comprising a Relative skill of those in the art:  The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the concepts of curing and preventing and the nature of the sophorolipid.  The full scope of the claims encompasses the entire definition of curing and prevention and the use of any sophorolipid.  There is no guidance in the specification regarding what is meant by “curing” or “preventing”, hence, the term “curing” or “prevention” is assumed to take on the customary meaning known to those skilled in the art.  Specifically, “prevention” is defined according to the Institute for International Medical Education (Wojtczak, 2002, PTO-892) as: the goals within the field of medicine to promote health, to preserve health, to restore health when it is impaired, and to minimize suffering and distress. Customarily prevention is sub-classified as primary (the protection of health by personal and community wide effects), secondary (the measures available to individuals and populations for the early detection and prompt and effective intervention to correct departures from good health) and tertiary (the measures available to reduce or eliminate long-term impairments and disabilities, minimize suffering caused by existing departures from good health, and to promote the patient's adjustment to irremediable conditions). Primary and tertiary prevention are most relevant as used in the context of the instant invention.  Thus, the intent of the claimed method, as interpreted by a skilled practitioner of the medical or pharmaceutical arts, would include that which reduces the occurrence of, or eliminates, coccidosis or diseases caused by clostridium.
Amount of guidance/Existence of working examples:  
There is no guidance on the meaning of “curing” or “preventing”. There are working examples demonstrating the effectiveness of a handful of specific sophorolipids in reducing the occurrence of, or treating, or alleviating an infection. (Example 7) However, there is insufficient evidence to support that any sophorolipid would have a similar effect as the handful of sophorolipids exemplified. Moreover, there is no working examples supporting the elimination of an infection.	Quantity of experimentation:  One of  skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of the claimed sophorolipid compositions to both healthy individuals and individuals having coccidosis or diseases caused by clostridium, to determine if the claimed method can be used in the fully claimed scope to cure or prevent said conditions.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the amount of guidance provided, and the lack of working examples, one of  skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):



Claims 8-10 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-10, which are drawn to a composition, depend either directly or indirectly, from claims drawn to a method. Thus, it is unclear if the intent of claims 8-10 is to claim a product or a method of treatment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP 2010220516 A, 2010, IDS).
Ito et al. discloses an animal feed, including for chickens, comprising sophorolipids of formula (I) and methods of treating an infection caused by gram-positive bacteria by administering said feed, wherein said feed may further comprise various art recognized additives, such as amino acids, vitamins, organic acids, etc. (¶0010-0016, 0021, 0032)
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US 7,262,178; 2007, PTO-892).
Gross discloses sophorolipids mixture and methods of using such mixtures for the prophylaxis or treatment of animals and human for sepsis and septic shock induced by a host's immune response.(Col. 2) Gross discloses that the specific sophorolipids are ethyl 17-L-[(2'-O-beta-D-glucopyranosyl-beta-D-glucopyranosyl)-oxy]-cis-9-octadecenoate, ethyl 17-L-[(2'-O-beta-D-glucopyranosyl-beta-D-glucopyranosyl)-oxy]-cis-9-octadecenoate 6’,6”-diacetate and ethyl 17-L-[(2'-O-beta-D-glucopyranosyl-beta-D-glucopyranosy 1)-oxy ]-cis-9-octadecenoate-6"-acetate. (Col. 3)
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garnett et al. (US 2019/0037885, filed 3/2017, PTO-892).

Accordingly, the instant claims are anticipated by the cited prior art.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (J. Org. Chem., 2003, PTO-892).
Singh et al discloses sophorolipid 2: (Scheme 1a)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Singh further discloses that the disclosed sophorolipids are of great interest for their potential use in immunoregulation. (Abstract)
Singh does not explicitly disclose a method of supporting immune function by administering a sophorolipid.

Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al. (US 2019/0230958, filed 6/2017, PTO-892).
Michels et al. discloses an animal feed, including for broiler chickens, and method of decreasing the population of the bacteria Clostridium perfringens by administering said feed, wherein said feed comprises a protease, a fat-soluble vitamin, a water-soluble vitamin, a trace mineral, and an emulsifying agent and crude protein content of between 10 and 500 g/kg. (Claims 17-21, Example 10) Michaels further discloses that the emulsifying agent may be a sophorolipid. (¶0104) Michels discloses that the composition is intended to optimize the gastrointestinal tract microflora of the organism that forages on the feedstuff. (¶0109)
Michels does not exemplify or claim a feed or method incorporating a sophorolipid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the emulsifying agent of Michels could be selected to be a sophorolipid because Michels expressly suggests sophorolipids as a functionally equivalent emulsifying agent. The rationale to support a conclusion that the KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
 It would have been further prima facie obvious that the method of Michels for optimizing gut microflora, specifically by reducing the population of Clostridium would be effective to alleviate a disease caused by Clostridium.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623